Citation Nr: 0526441	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right foot/ankle 
condition, as secondary to a service-connected right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for a right 
foot/ankle disability, as secondary to a service-connected 
right knee disability.  On his VA Form 9, the veteran 
requested a Board hearing, but later withdrew his request in 
January 2003.

In November 2003, the Board remanded this case for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.

The record shows that the RO denied service connection for a 
right ankle condition as secondary to a right knee disability 
in a previous January 1988 rating decision, which was not 
appealed.  However, neither the RO, nor the Board has 
adjudicated the issue of reopening claims based on new and 
material evidence.  Nonetheless, the Board finds that the 
veteran's secondary service connection claim, in effect, was 
reopened by the November 2003 Board remand; so that the issue 
is correct as represented on the cover page.  The Board notes 
that the veteran was not provided notice regarding the 
evidence necessary to reopen a service connection claim based 
on new and material evidence.  However, given the Board's 
favorable de facto finding that new and material evidence had 
been submitted to reopen the claim, no conceivable prejudice 
could result from proceeding without formal adjudication of 
this issue.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

The veteran's representative stated in a July 2005 informal 
brief that the veteran had inferred a service connection 
claim for a scar and a claim for entitlement to a total 
disability rating based on individual unemployability.  These 
issues are referred to the RO.


FINDINGS OF FACT

The competent and most probative medical evidence of record 
shows that the veteran's right foot/ankle condition is not 
due to a service-connected right knee disability.


CONCLUSION OF LAW

A right foot/ankle condition is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
November 2001 rating decision, August 2002 statement of the 
case (SOC), and March 2005 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence, and the laws 
and regulations related to a service connection claim for a 
right foot/ankle disability as secondary to a right knee 
disability.  These documents essentially notified the veteran 
of the evidence needed to prevail on his claim.

In addition, in an April 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit or notify VA of any additional 
evidence to support his claim.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in April 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a November 2001 rating decision, the RO denied 
the veteran's service connection claim for a right foot/ankle 
disability as secondary to a right knee disability.  In April 
2004, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
on appeal, and clarified what information and evidence must 
be submitted by the veteran, and what information and 
evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in April 2004 was not given prior to 
the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and VA medical records dated from January 2001 to 
July 2003.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in September 2001, 
October 2003, and November 2004, and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.  The Board notes that the veteran and his 
representative contended in May 2005 statements that the 
November 2004 examination was insufficient, in that the 
examination was conducted over a year ago, and mistakenly 
reported on such things as his ability to walk 100 yards 
without pain, his inserts being on the wrong feet, and the 
soles of his shoes being identical; the veteran noted this 
was because his shoes were new.  However, the November 2004 
examiner's analysis was based on a thorough physical 
examination, including x-ray examination of the ankle and the 
foot, and not solely on the issues raised by the veteran.  
Moreover, the Board does not consider the date of the 
November 2004 examination to be remote.  Accordingly, the 
Board finds that the November 2004 examination is sufficient 
for VA purposes. 

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a service connection claim for a right 
foot/ankle disability, as secondary to a service-connected 
knee disability in August 2001.  In December 2001, he stated 
that he has pain in his ankle, along with locking, popping, 
discomfort, and weakness, in that his ankle will give out on 
him.  He noted that he was prescribed an ankle brace in 
October 2001 for support.  He also indicated that his 
service-connected knee condition has caused him to have an 
uneven gait, that this has put a lot of stress on his ankle, 
and that the only thing that helps his ankle is the brace and 
getting off of his feet.  In May 2004, he stated that his 
right ankle is getting worse even though he had a right knee 
replacement to help straighten out his leg.  He noted that 
when he walks on the right ankle it will pop on the right 
side and a puffy knot will form, and that it also will catch.  
He indicated that this is very painful and he has to stop 
walking because it starts stinging.  He also noted that when 
he walks on a rough ground that is not level, it hurts even 
more.  In sum, the veteran contends that he has a right 
foot/ankle disorder, which is secondarily related to his 
service-connected knee disability, thus entitling him to 
disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. 

Service connection also may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).
 
Initially, the record shows that the veteran was granted 
service connection for a right knee disability in October 
1968.

The record also shows medical findings of primarily right 
foot and ankle pain with some findings of plantar fasciitis.    

A January 2001 private orthopedic treatment report shows 
complaints of increased popping, locking, pain, and swelling 
in the right ankle within the last two years.  The physical 
examination showed crepitation coming from the ankle, 
tenderness to palpation directly over the ankle joint, and 
mild to moderate effusion over the anterolateral aspect of 
the ankle.  He had no weakness or tenderness along his flexor 
hallucis longus tendon, and had full motion of his first 
metatarsophalangeal joint.  The examiner noted that the 
Achilles and subtalar joint was a little tight.  The x-rays 
were negative for fracture or dislocation; and there was no 
obvious evidence for osteochondral lesion, which the examiner 
noted are the kind of symptoms the veteran is talking about 
when he describes a clicking and locking sensation.  

A subsequent January 2001 private orthopedic treatment report 
shows the examiner reviewed an MRI report on the ankle and 
found that there might be a loose body in there, versus a 
cartilaginous tear, and an ankle arthroscopy was discussed.  

A January 2001 VA x-ray examination report on the right ankle 
shows no gross osseous joint or soft tissue abnormalities 
seen.  A January 2001 VA MRI report shows that according to 
clinical history, the veteran has symptoms at the lateral 
part of the ankle joint adjacent to the distal end of the 
fibula.  The examiner noted that the MRI examination does not 
demonstrate any abnormality in this area or elsewhere.  The 
peroneus longus and brevis tendons were normal in appearance.  
The remainder of the examination also was normal.  The 
impression was that the presence of any significant 
abnormality was not suspected, and the examination was within 
normal limits.

A June 2001 VA orthopedic clinical note shows complaints of 
right ankle pain.  The assessment was right ankle 
impingement; the veteran was given a suido ankle brace trial.

An August 2001 VA x-ray examination report shows a history of 
right foot pain at a 6 on a scale of 6-10.  There were no 
abnormalities of the foot demonstrated.

In September 2001, a VA examination report shows complaints 
of pain in the lateral aspect of the right foot with 
prolonged walking.  On physical examination, the veteran 
ambulated with a mild genu varus deformity in the right 
ankle.  He walked on the lateral column of the right foot, 
and the heel was held in slight varus.  He was tender over 
the base of the fifth metacarpal.  He had no corns or 
calluses, and had full range of motion in the subtalar, 
midtarsal, and toe joints.  The x-ray examination of the 
right foot revealed no abnormalities.  The x-ray examination 
of the right ankle revealed a small heterotrophic bone spur 
on the anterior lip of the tibia.  The examiner noted that 
there was no narrowing of the articular cartilage or 
subchondral sclerosis to suggest that this was an osteophyte 
due to traumatic arthritis or osteoarthritis, and that it was 
more likely due to the tearing of the anterior capsule from 
the tibia.  There was no narrowing of the articular cartilage 
or subchondral sclerosis.  The impression was pain in the 
right foot/ankle, secondary to walking with the heel in 
varus.  There was no objective pathology found on physical or 
x-ray examination.  He noted that the veteran was very tender 
over the base of the fifth metatarsal, which may be due to a 
bursitis, secondary to abnormal weightbearing.

A September 2001 VA x-ray examination report on the right 
ankle shows no significant degenerative changes, nor spur.  
The impression was grossly normal right ankle with ankle 
mortis; and no overlying soft tissue.  The x-ray examination 
report on the right foot shows that minimal irregular 
articular surface of the base of the posterior phalanx of 
right third toe could also be projectional, since there was 
no finding of the same in the right second toe; there was no 
plantar spur.  The impression was grossly normal foot.

A July 2003 VA orthopedic clinical note shows complaints of 
right heel pain with proximal and distal radiation.  X-rays 
of the right foot demonstrate a small inferior calcaneal 
spur, otherwise unremarkable.  The diagnoses included right 
plantar fasciitis.

An October 2003 VA examination report shows complaints of 
foot pain and his toes curling up.  The veteran stated that 
he has foot pain when trying to stand up and when sleeping.  
Physical examination showed that he walked with a limp 
favoring the right lower extremity.  He was able to walk on 
his toes without any loss of balance, even though he had some 
difficulty on the heels.  Balance on the lower right 
extremity was fair.  He was wearing inserts with relief at 
the heels.  The examiner noted that while getting off the 
examination table, the veteran was able to bear weight on the 
right lower extremity, complaining of pain in the right foot 
for a few seconds, which the examiner indicated might be the 
etiology of the limp.  X-rays of the right foot showed a 
calcaneal spur.  The impression was plantar fasciitis.

In November 2004, a VA examination report shows complaints of 
pain on the lateral aspect of his right ankle, and stiffness 
of the ankle after rest, which subsides with use.  The 
veteran reportedly could walk up to 100 yards without ankle 
problems.  The examiner noted that the veteran uses inserts 
in both shoes, but was wearing the inserts in the wrong shoe.  
On physical examination, the examiner noted that the veteran 
walked with his foot plantigrade and had no varus or valgus 
deformity present.  There were no corns or calluses on his 
foot.  The wear on the sole of his shoe was even and 
identical to that of the left shoe.  The right ankle had 20 
degrees of dorsiflexion, and 45 degrees of plantar flexion 
with complaints of pain at the extremes of motion.  He had no 
swelling, effusion, or deformity present.  He was tender 
immediately anterior to the lateral malleolus and immediately 
distal to the medial malleolus.  The anterior drawer test was 
negative and the examiner could detect no talar tilt or varus 
or valgus stress.  The posterior tibial pulse was palpable.  
The examiner noted that x-rays of the right ankle revealed no 
narrowing of the articular cartilage.  He had a small 
osteophyte on the anterior lip of the tibia, most likely due 
to previous capsular tears.  No loose bodies or subchondral 
sclerosis were noted.  A separate x-ray examination of the 
right ankle showed no acute fracture or dislocation.  The 
ankle mortis was intact and there were no small plantar 
spurring or soft tissue abnormalities seen.  Upon examination 
of the right foot, there was no swelling, deformity, or 
tenderness.  He had normal subtalar, midtarsal, and toe 
motion, and no corns or calluses.  Weightbearing seemed to be 
evenly distributed across his foot.  X-ray examination of the 
right foot showed no acute fracture or dislocation, and bony 
architecture was within normal limits.  A small plantar 
spurring was seen; and there were mild degenerated changes of 
the proximal interphalangeal joints of the great toe.  No 
soft tissue abnormality was seen.  The impression included 
plantar fasciitis.  The examiner stated that he could find no 
objective evidence of organic pathology in either his foot or 
ankle to explain the persistent symptoms.  The examiner 
further stated that he could detect no objective evidence of 
weakness, incoordination, fatigability, or loss of motion due 
to the above, and that he was unable to estimate the range of 
motion nor the pain or functional capacity during the flare-
up, without resorting to pure speculation.

As the evidence shows, the veteran has a service-connected 
right knee disability and complaints of right foot/ankle pain 
with some findings of plantar fasciitis.  Thus, the 
determinative issue becomes whether there is any relationship 
between these disorders.

A January 2001 private orthopedic treatment report shows that 
the examiner found the veteran to have quite a bit of varus 
alignment in his knee, which he indicated could be 
contributing to the irregular wear of his ankle joint.  On a 
subsequent January 2001 private orthopedic treatment report, 
the examiner noted that the veteran would need to have 
something done to realign his knees, or his ankles would be 
worn out asymmetrically.

A June 2001 VA orthopedic clinical note shows lateral right 
ankle pain secondary to a varus deformity of his leg, causing 
impingement upon his distal fibula as calcaneus.  

A September 2001 VA examination report shows that the genu 
varus in the right knee causes the veteran to walk on the 
lateral column of his right foot, and that after rest his 
ankle pops.  The veteran had pain in the lateral aspect of 
the right foot with prolonged walking, and the examiner noted 
that the veteran attributes this to the increased pressure 
borne on the lateral side of the right foot and ankle, due to 
the genu varus.  On physical examination, the examiner found 
that the small heterotrophic bone spur on the anterior lip of 
the tibia was likely due to the tearing of the anterior 
capsule from the tibia.  The examiner noted that the varus 
deformity in the right knee was mild and that usually the 
subtalar joint would compensate for this without causing any 
undue stress on the foot or ankle.  

In October 2001, a VA orthopedic clinical note shows 
complaints of some lateral foot and ankle discomfort from the 
marked knee varus, producing lateral impingement and strain.  
The examiner noted that the veteran had a tendency to 
proliferate his symptoms but that they all seem to key on the 
knee and secondary reactions to this.

A December 2001 private orthopedic treatment report shows 
that the veteran was seen for a follow-up regarding right 
knee pain.  The examiner stated that a high tibial osteotomy 
and new compartmental knee might stop the abnormal forces 
going on in the veteran's ankle.  He also noted that the 
likelihood that the knee deformity was causing the ankle pain 
and deformity was discussed.

A November 2004 VA examination report shows that the veteran 
developed pain on the lateral aspect of his right ankle, 
which was attributed to the then-existing varus deformity in 
his knee.  The examiner noted that the veteran had a total 
knee replacement in 2002, which corrected the angulation in 
the knee, and now, continues to complain of problems with his 
right ankle.  On physical examination, the examiner noted 
that the veteran's knee angulation had been corrected by 
surgery, but he was still wearing a short brace on the right 
knee.  The examiner noted that when the veteran had the varus 
deformity of the knee, this could have placed some excess 
weightbearing on the lateral aspect of the ankle and lateral 
column of the foot but that this caused no evidence of 
permanent damage by physical or x-ray examination.  The 
examiner stated that it was his opinion that the veteran's 
symptoms in his right foot and ankle are not related to his 
service connected right knee disorder.  

Upon review, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence shows 
that prior to the 2002 knee surgery, the veteran had findings 
of right foot and ankle pain secondary to the varus alignment 
in the right knee.  There also were findings of plantar 
fasciitis in July 2003, October 2003, and November 2004.  
However, the November 2004 examination report shows the knee 
angulation was corrected by the 2002 surgery, and that even 
though the varus deformity could have placed some excess 
weight-bearing on the lateral aspect of the ankle and lateral 
column of the foot, this caused no evidence of permanent 
damage by physical examination or x-ray examination.  
Moreover, even if the evidence showed current findings of a 
disabling pathology relating to his right foot/ankle, the 
November 2004 examiner further found that the symptoms in the 
right foot and ankle were not related to the service-
connected right knee.  Accordingly, as a whole, the evidence 
at worst shows that the right knee disability may have caused 
undue strain on the right foot/ankle, which could have 
potentially lead to a right foot/ankle disability had the 
veteran not had a knee replacement.  However, as noted, the 
right knee surgery corrected the angulation in the knee; and 
there are no present findings of a right foot/ankle 
disability.  There also is no probative evidence of any 
relationship between any foot/ankle disability and the knee.  
As such, service connection on a secondary basis cannot be 
granted.  See 38 C.F.R. § 3.310(a).

Although the veteran has argued that he has a right 
foot/ankle disability due to his service-connected right knee 
disability, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that the veteran does not 
have a disability related to his service-connected right knee 
disability.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

Thus, the claim of service connection for a right foot/ankle 
disability as secondary to a service-connected right knee 
disability is denied.  38 C.F.R. § 3.310(a); see also 
38 C.F.R. §§ 3.303, 3.307, 3.309.  In making this decision, 
the Board has considered the benefit-of-the-doubt-doctrine, 
but it does not apply.  Gilbert, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right foot/ankle 
disability as secondary to a right knee disability is denied.



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


